Citation Nr: 0902142	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.     


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from January 1961 to 
September 1963.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied service connection for a 
bilateral foot condition.  The veteran timely filed a Notice 
of Disagreement (NOD) in June 2006.  In April 2007, the RO 
provided a Statement of the Case (SOC), and thereafter, in 
May 2007, the veteran timely filed a substantive appeal.  

In the March 2006 rating action, the RO also denied the 
veteran's claims for service connection for arthritis, a 
bilateral knee condition, a bilateral hip condition, and a 
back disability.  The veteran filed a timely NOD in June 
2006.  However, by an April 2007 rating action, the RO 
granted service connection for degenerative arthritis of the 
right knee; degenerative arthritis of the left knee; 
degenerative joint disease of the right hip; degenerative 
joint disease with osteophyte formation of the left hip; and 
degenerative facet and disc disease of the lumbar spine.  As 
the veteran has not appealed any of the ratings or effective 
dates assigned for these disabilities, this represents a 
complete grant of the veteran's appeal in regard to these 
claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).   

In a letter from the RO to the veteran, dated in November 
2007, the RO requested that the veteran clarify if he wanted 
a hearing before a member of the Board at the RO.  The 
evidence of record is negative for a response from the 
veteran.          


FINDINGS OF FACT

1.  The veteran's service entrance examination showed that he 
had bilateral pes planus, third degree.   

2.  The veteran's pes planus underwent a measureable increase 
in severity while on active duty, thereby raising a 
presumption of aggravation.

3.  The medical evidence, to include a competent opinion, 
does not clearly and unmistakably show that the veteran's 
pre-existing pes planus was not chronically worsened during 
service.    


CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.  
38 U.S.C.A. § 1110, 1153 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.306(a) (2008); Cotant v. Principi, 17 Vet App 
116, 131 (2003).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with the claim.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August and December 2005 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, a March 2006 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006).   

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection is 
warranted for bilateral pes planus.  Accordingly, a further 
discussion of the VCAA duties is unnecessary at this time.     

II.  Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. 

III.  Analysis

In this case, the veteran contends that his pre-existing 
bilateral pes planus was aggravated during his period of 
military service.  He states that at the beginning of his 
service, he went through basic training and advanced training 
with minimum foot problems.  However, the veteran maintains 
that when he started to work as an aircraft mechanic, his 
Military Occupational Specialty (MOS), he began to experience 
a worsening of his pes planus.  According to the veteran, 
prolonged standing and walking, and climbing onto aircrafts, 
aggravated his pes planus.  He reports that due to the 
aggravation of his pre-existing bilateral pes planus, he 
could no longer perform his duties and was given a medical 
discharge.   

The veteran's service medical records show that in January 
1961, he underwent an enlistment examination.  At that time, 
the veteran's feet were clinically evaluated as "abnormal."  
The examining physician stated that the veteran had bilateral 
pes planus, third degree.  

Given that the veteran's bilateral pes planus was detected on 
his enlistment examination, the pertinent question is whether 
his pre-existing condition was aggravated during his period 
of active service.  As previously noted, a pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).     

The veteran's service medical records reflect that beginning 
in April 1961, he started to receive intermittent treatment 
for painful feet.  In a Medical Board Report, dated in 
September 1963, a physician stated that according to the 
veteran, for the past four to six months, he had experienced 
severe pain in both feet which was aggravated by his work, 
which required prolonged standing and walking on the flight 
line.  The veteran was seen in the Orthopedic Clinic and was 
given arch supports without relief.  He was then told that 
because his condition existed prior to service (EPTS), he 
could obtain an EPTS discharge.  The veteran agreed.  The 
physician reported that examination of the veteran's lower 
extremities disclosed pes planus, Grade IV.  The diagnosis 
was severe pes planus.  In the report, the Medical Board 
indicated that the veteran's pes planus was congenital and 
was not permanently aggravated by service.  The Medical Board 
also concluded that the veteran was not physically qualified 
for general military service.  The veteran was subsequently 
granted a medical discharge due to his bilateral pes planus.   

In this case, the veteran's service medical records show that 
upon his enlistment, his pre-existing bilateral foot disorder 
was characterized as third degree pes planus.  However, the 
records reflect that after the veteran started working as an 
aircraft mechanic, the symptomatology of his pes planus 
clearly worsened to the point where he was diagnosed with 
severe bilateral pes planus, Grade IV, and it was recommended 
that he receive a medical discharge because he was unable to 
perform his duty.  Such evidence is presumptive of 
aggravation.  Thus, clear and unmistakable evidence is needed 
to rebut a presumption of aggravation.
   
The Board recognizes that in the September 1963 Medical Board 
Report, the Medical Board determined that the veteran's pre-
existing bilateral pes planus was not permanently aggravated 
by service.  However, aside from the fact that such funding 
was conclusory in nature, there is some medical evidence that 
indicates otherwise.  The service medical evidence reflects 
that the veteran's pes planus had gone from the point of it 
not impeding his entrance into the military to the point 
where it was so severe that it made him not qualified for 
continued service.  In addition, there is no evidence showing 
that the Medical Board specifically concluded that the 
increase in symptomatology of the veteran's pes planus was 
due to the natural progress of the condition.          

In November 2006, the veteran underwent a VA examination.  At 
that time, he stated that after he was discharged from the 
service, he continued to have chronic pain in his feet.  The 
veteran indicated that he tried working as an aircraft 
inspector mechanic, but that due to the prolonged standing 
required for the job, he was unable to perform his duties.  
He noted that he subsequently found employment that was 
related to airplanes which did not involve standing.  
According to the veteran, he had not worked in the past four 
years due to various pain, diabetes, and colon cancer.  
Following the physical examination of the veteran's feet, the 
examiner diagnosed the veteran with bilateral pes planus.  
The examiner stated that in regard to the question of whether 
the veteran's pes planus was aggravated beyond normal 
progression by his military service, it was his opinion that 
the veteran's pes planus was "probably about the same as it 
was when he was in the military."  The examiner reported 
that the veteran was discharged because he could not stand 
and do his job, and that he had similar situations since his 
discharge.  Therefore, it was his opinion that it was less 
likely than not that the veteran's pes planus was aggravated 
beyond progression by his military service.    

The Board recognizes that the November 2006 VA opinion weighs 
against the veteran's claim that his pes planus was 
aggravated during service.  However, aside from the fact that 
it failed to address the pertinent period of time between the 
veteran's entrance into the military and his discharge, and 
whether aggravation of his pre-existing pes planus occurred 
therein, this opinion at best suggests that it was more 
likely than not that an increase in severity of the foot 
disorder was a natural progression of his pes planus.  In 
giving this opinion, the language from the examiner that it 
in-service aggravation was less likely than not does not meet 
the strict criteria for clear and unmistakable evidence 
needed to rebut a presumption of aggravation.  While such 
language may suffice to establish a preponderance of 
evidence, it does not undebatably establish that there was no 
aggravation of the pes planus from service, as it leaves open 
the possibility that reasonable minds could differ in giving 
an opinion as to whether aggravation took place.  In order to 
support a conclusion that the evidence of record is clear and 
unmistakable, the evidence must be so convincing that 
reasonable minds could not differ.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The clear and unmistakable evidence 
standard is an onerous one and requires that the no 
aggravation result be undebatable.  Cotant v. Principi, 17 
Vet. App. 116, 131 (2003).

In light of the above, the Board finds that the presumption 
of aggravation stands unrebutted, and that service connection 
is warranted for bilateral pes planus on the basis of 
aggravation.  See 38 C.F.R. § 3.306.  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


